



June 9, 2016
Clayton, Dubilier & Rice, LLC
375 Park Avenue, 18th Floor
New York, NY 10152
Tel: (212) 407-5200
Attention: Theresa A. Gore
Ladies and Gentlemen:
Reference is made to the Consulting Agreement, dated December 22, 2010, by and
among Atkore International Group Inc. (the “Company”), Atkore International
Holdings Inc. (“AIH”), Atkore International Inc. (“AII” and, together with the
Company and AIH, “Atkore”) and Clayton, Dubilier & Rice, LLC (“CD&R”), as
amended by the Letter Agreement, dated June 26, 2014, by and among the Company,
AIH, AII and CD&R (the “CD&R Consulting Agreement”). The CD&R Consulting
Agreement sets forth, among other things, the fees to be paid to CD&R by Atkore
for Consulting Services to be performed by CD&R thereunder. Capitalized terms
used but not defined herein shall have the meanings ascribed to them in the CD&R
Consulting Agreement.
Upon the terms and conditions of this letter agreement, the parties hereby agree
to terminate the CD&R Consulting Agreement in connection with the Company’s
initial public offering of shares of its common stock pursuant to the Company’s
Registration Statement on Form S-1 (Registration No. 333-209940) (the “IPO”). In
connection with and as consideration for such termination, Atkore, jointly and
severally, agrees to pay a fee of $12,800,000 to CD&R (the “CD&R Termination
Fee”) on the closing date of the Company’s IPO. Upon the payment of the CD&R
Termination Fee, the CD&R Consulting Agreement will terminate, provided that
Section 3 thereof shall survive solely as to any portion of any fee for the
Initial Services, Advisory Fee or expenses incurred in rendering the Consulting
Services accrued, but not paid or reimbursed, prior to such termination. The
termination of the CD&R Consulting Agreement shall not affect the CD&R
Indemnification Agreement which shall survive such termination.
This letter agreement may be executed in any number of counterparts, with each
executed counterpart constituting an original, but all together one and the same
instrument. This letter agreement sets forth the entire understanding and
agreement among the parties with respect to the transactions contemplated herein
and supersedes and replaces any prior understanding, agreement or statement of
intent, in each case written or oral, of any kind and every nature with respect
hereto. This letter agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York applicable to agreements made
and to be performed within that state, without regard to principles of conflict
of laws to the extent that such principles would require or permit the
application of the laws of another jurisdiction.
[Remainder of the page left intentionally blank.]




 




--------------------------------------------------------------------------------






If the foregoing is in accordance with your understanding and agreement, please
sign and return this letter agreement, whereupon this letter agreement shall
constitute a binding agreement with respect to the matters set forth herein.
Sincerely,
ATKORE INTERNATIONAL GROUP INC.




By: /s/ Daniel S. Kelly            
Name:     Daniel S. Kelly
Title:     Vice President, General Counsel     and Secretary
ATKORE INTERNATIONAL HOLDINGS INC.
By: /s/ Daniel S. Kelly            
Name:     Daniel S. Kelly
Title:     Vice President, General Counsel     and Secretary




ATKORE INTERNATIONAL, INC.




By: /s/ Daniel S. Kelly            
Name:     Daniel S. Kelly
Title:     Vice President, General Counsel     and Secretary
Acknowledged and agreed as of the
date first above written:


CLAYTON, DUBILIER & RICE, LLC






[Signature Page to Termination Agreement re: Consulting Agreement]
 




--------------------------------------------------------------------------------




By: /s/ Theresa A. Gore    
Name: Theresa A. Gore
Title: Vice President, Treasurer & Assistant Secretary


3
 


